DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because version of the amended Abstract received on 8 September 2021 should be a version including all the deletions and/or the added language from the latest abstract version.  Correction is required.  See MPEP § 608.01(b).
The amended specification was received on 8 September 2021.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the abutment mounting portion of the connector comprising an index portion and the abutment connector mounting cavity further comprising an index cavity portion for receiving the index portion therein" in line 8-9 is 
Regarding claims 15 and 25, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15 and 25 recite the broad recitation of a “cone taper angle” of the “cavity portion” which is between 1 degree and 6 degrees, and the claim also recites that said cone taper angle is preferable between 2 degrees and 4 degrees which is the narrower statement of the range. Furthermore, in claim 25 also includes a narrower preference of 3 degrees. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims.
Claims 16, 18 and 25
Regarding claim 21, the use of the term “substantially” in line 2 is confusing. Said term is not understood because the specification lacks some standard for measuring the degrees intended or the deviation from the definition of “being largely but not wholly that which is specified” found in https://www.merriam-webster.com/dictionary, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention in the description of how square the index portion really is.
Claim Objections
Claims 14 and 15 are objected because the claims set forth a plurality of elements, which should be separated by a line indentation, “where claim sets forth a plurality of elements  or steps, each element or step of the claim should be separated by a line indentation”, see 37CFR 1.75(i). 
Claim 14 is objected to because of the following informalities: 
 In line 4 uses the term “assembly” wherein line 1 uses the term “dental implant assembly”. In order to avoid potential confusion it is suggested to maintain the same nomenclature across the claims. Therefore, it would read “ Appropriate correction is required.
In line 14 uses the term “upper attachment portion”, but in line 11 it is used the term “upper conical attachment portion”. The Office believes that both terms refer to the same structural limitation. It is suggested to use one of the above term across the claims in order to avoid potential confusion.   Appropriate correction is required.
Claim 15 is objected to because of the following informalities: In line 2 uses the term “cavity portions”. The Office believes that said term refers to the “abutment connector . Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ophuysen (US 20130143178 A1) in view of Conte et al. (US 20110306014 A1).
[AltContent: textbox (Index portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Conical surface)][AltContent: arrow][AltContent: textbox (Implant mounting portion)][AltContent: ][AltContent: ][AltContent: textbox (Upper attachment portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connector)][AltContent: ]
    PNG
    media_image1.png
    527
    571
    media_image1.png
    Greyscale

[AltContent: textbox (Assembly screw in a screw hole)][AltContent: arrow][AltContent: ][AltContent: textbox (Complementary cavity portion)][AltContent: arrow][AltContent: textbox (Connector)][AltContent: ][AltContent: textbox (Connector mounting cavity)][AltContent: arrow][AltContent: textbox (Prosthesis mounting portion)][AltContent: arrow][AltContent: textbox (Outer implant surface)][AltContent: ][AltContent: textbox (Connection well)][AltContent: arrow][AltContent: textbox (Implant)]
    PNG
    media_image2.png
    814
    337
    media_image2.png
    Greyscale

[AltContent: textbox (Fig. 8 zoomed portion)]
    PNG
    media_image3.png
    626
    584
    media_image3.png
    Greyscale

Regarding claim 14-22, Van Ophuysen discloses a dental implant assembly including 
an implant (80) with a body having a connection well and an outer implant surface configured for osseointegration (see annotated Fig. 8 above), and 
an abutment (60) including a prosthesis mounting portion for assembly of a dental prosthesis thereon and a connector mounting cavity (see annotated Fig. 8 above), 
the assembly further including 
a connector (20’) (see annotated Fig. 8 above) including an implant mounting portion for assembly in the connection well of the implant (80), and an abutment mounting portion for assembly in the connector mounting cavity of the abutment (60) (see annotated Fig. 8 zoomed portion), 
the abutment mounting portion (see annotated Fig. 3 and 8 above) of the connector including an index portion (see protrusions 53 in Fig. 3 or protrusions 33 in Fig. 8 above) and the abutment connector mounting cavity further comprising an index cavity portion for receiving the index portion therein, 
the index portions (see annotated Fig. 3 above, [0085]) configured to register the rotational orientation of the abutment about a longitudinal axis (5) with respect to the connector,
and wherein the abutment mounting portion of the connector further includes an upper attachment portion for mounting to a complementary cavity portion of the connector mounting cavity of the abutment (60).
However, Van Ophuysen does not disclose that the upper attachment portion is conical, for mounting to a complementary conical cavity portion of the connector mounting claim 14); or that the conical attachment and cavity portions comprise conical surfaces with a cone taper angle of between 1 degree and 6 degrees, preferably between 2 degrees and 4 degrees (for claim 15); or that said cone taper angle is about 3 degrees (for claim 16); or that the index portion of the connector includes at least one index surface (for claim 19); or that the at least one index surface is flat (for claim 20); or that the index portion of the connector includes a plurality of index surfaces, for instance forming a substantially [AltContent: textbox (Two flat surfaces of the Index portion)]square index portion (for claim 21). 
[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Index portion)][AltContent: textbox (Upper attachment portion)][AltContent: textbox (Lower attachment portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper portion)]
    PNG
    media_image4.png
    223
    283
    media_image4.png
    Greyscale
            
    PNG
    media_image5.png
    306
    230
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    204
    311
    media_image6.png
    Greyscale

Conte et al. teaches an impression coping (100) (see Fig. 1-3 above), where the lower portion (130 and 110) is in direct contact with a connection well of a dental implant, and an upper portion (120) including an index portion created from two flat surfaces (122) located on a conical surface in order to register rotational orientation about the longitudinal axis (see Fig. 1-3 above), where the two flat surfaces (122) of the index portion are radially opposed to each other (see Fig. 2 above) generally forming a square index portion when viewed in the a cross-sectional view. Where the conical surface of the upper portion (120) can have an angle “of from about 4o to about 8o, for example, from about 5o to about 6.5 o” [0052]. Furthermore, the conical surface of the upper portion is divided into an upper attachment portion and a lower attachment portion, both having the same inclination and divided by a recess/stepped transition 124. 
Furthermore, it is taught that an anti-rotational surface can be tapered and be configured to fit within a similarly configured opening and/or by an interference–fit feature configured to engage with a corresponding retention features on the surface of an adjacent structure [0071].
Furthermore, with respect to the lower attachment portion that includes the cone taper angle which is configured for friction fit mounting in the connector mounting cavity 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper attachment portion and index portion of the connector, and the connector mounting cavity of the abutment of Van Ophuysen, with the upper attachment portion including the index portion, the conical upper and lower attachment portions having an angle of 4 degrees, where both portions are separated by the stepped transition of Conte, in order to prevent vertical, lateral and rotational movement between the connector and the abutment. 
Regarding claims 17 and 18, Van Ophuysen/Conte discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Van Ophuysen discloses that the implant mounting portion of the connector, and the connection well of the implant includes a-5-US.134488499.01National Stage of PCT/EP2020/056320Docket Number: REUT-0154-01-US Dated: September 8, 2021conical surface (see annotated Fig. 3 above).
However, Van Ophuysen does not disclose that the conical surface is with a cone taper angle of between 1 degree and 6 degrees, preferably between 2 degrees and 4 degrees (for claim 17), or that the cone taper angle is about 3 degrees (for claim 18).  
 Conte et al. teaches that the angle of the frusto conical region (132) ranges about 1.5 degrees to about 15 degrees (see [0050]).
Furthermore, it is taught that an anti-rotational surface can be tapered and be configured to fit within a similarly configured opening and/or by an interference–fit feature configured to engage with a corresponding retention features on the surface of an adjacent structure [0071].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the implant mounting portion of Van Ophuysen/Conte, with any of the angles between 1.5 to 6 degrees or from 2 to 4 degrees, or about 3 degrees of Conte, in order to prevent vertical, lateral and rotational movement between the connector and the implant. 
Regarding claim 22, Van Ophuysen/Conte discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where the Van Ophuysen discloses that the connector includes a screw hole and an assembly screw (see annotated Fig. 8 above).   
However, Van Ophuysen does not disclose that said screw hole includes a threaded portion configured to engage a thread of the assembly screw inserted through a longitudinal screw hole in the abutment for receiving the assembly screw.  
Conte teaches a screw hole including a threaded portion (153) for engagement with the thread of the assembly screw (see Fig. 3 above and [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw hole of Van Ophuysen, . 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (DE 102015100117 A1) in view of Thome et al. (US 20150111175 A1).
[AltContent: arrow][AltContent: textbox (Abutment mounting portion)][AltContent: ][AltContent: connector][AltContent: ][AltContent: textbox (Connector mounting cavity)][AltContent: textbox (Prosthesis mounting portion)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Outer implant surface)][AltContent: arrow][AltContent: textbox (Implant)][AltContent: arrow][AltContent: textbox (Connector portion)][AltContent: textbox (Index portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutment)]
    PNG
    media_image7.png
    630
    433
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Stepped transition)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (D1)][AltContent: ][AltContent: textbox (Connector mounting cavity)][AltContent: textbox (Conical lower attachment portion)][AltContent: textbox (Conical upper attachment portion)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image8.png
    304
    303
    media_image8.png
    Greyscale

[AltContent: textbox (Fig. 1 zoomed portion)][AltContent: textbox (D2)][AltContent: arrow][AltContent: arrow]
Regarding claim 23, Scherer discloses a dental implant assembly (see Fig. 1 above) including 
an implant (16) having an outer implant surface configured for osseointegration (see annotated Fig. 1 above), 
a connector portion (24) integrally formed with an implant (16) (see annotated Fig. 1 above), and 
an abutment (12) including a prosthesis mounting portion for assembly of a dental prosthesis thereon (see annotated Fig. 1 above) and a connector mounting cavity (see annotated Fig. 1 above), 
the connector portion (24) including an abutment mounting portion (see external surface of the connector portion in annotated Fig. 1 above) for assembly in the connector mounting cavity of the abutment (12), 
wherein the abutment mounting portion of the connector portion (24) includes a conical upper attachment portion and a conical lower attachment portion connected to the upper attachment portion via a stepped transition (the step transition is located at the top end of the indexing portion (26), see annotated Fig. 1 zoomed portion), such that the diameter (Dl) of the bottom end of the upper attachment portion is less than the diameter (D2) of the top end of the lower attachment portion, 
whereby the conical upper attachment portion includes a cone taper angle configured for friction fit mounting in the connector mounting cavity of the abutment (see annotated Fig. 1, [0054] – “The cone angle β is 8 ° in a preferred embodiment. As a result, the cone connection between the correspondingly shaped abutment 12 and the external cone 24 self-locking, that is due to a frictional connection against twisting and secured to 
However, Scherer does not disclose that the diameter (D1) of the bottom end of the upper attachment portion is greater than the diameter (D2) of the top end of the lower attachment portion.
[AltContent: textbox (Stepped portion to cut off)][AltContent: textbox (Upper attachment portion)][AltContent: textbox (Conical lower attachment portion)][AltContent: textbox (D1)][AltContent: textbox (D2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Connector portion)][AltContent: ]
    PNG
    media_image9.png
    705
    262
    media_image9.png
    Greyscale
                             
[AltContent: arrow][AltContent: textbox (Index portion)][AltContent: textbox (Upper attachment portion when cut off)][AltContent: ][AltContent: textbox (Connector mounting cavity of the abutment)][AltContent: arrow][AltContent: textbox (Abutment )][AltContent: textbox (Abutment )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutment mounting portion)][AltContent: ][AltContent: textbox (Implant mounting portion)][AltContent: arrow][AltContent: textbox (Connector portion)][AltContent: arrow]
    PNG
    media_image10.png
    426
    446
    media_image10.png
    Greyscale

Thome et al. teaches a dental implant system including a connector including an implant mounting portion for engaging the implant, and an abutment mounting portion for assembly in the connector mounting cavity of the abutment (see annotated Fig. 7 above). The abutment mounting portion of the connector portion includes an upper attachment portion and a conical lower attachment portion connected to the upper attachment portion via a stepped transition, such that the diameter (D1) of the bottom end of the upper attachment portion is greater than the diameter (D2) of the top end of the lower attachment portion (see annotated Fig. 3 above). The upper attachment portion is for engagement with the tool (6) during installation with the implant (see annotated Fig. 7 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top and bottom diameters of the upper attachment portion but maintaining the same tapered angle of Scherer, with the relationship of having the bigger diameter of the bottom portion of the upper attachment portion with respect to the smaller dimeter of the upper portion of the lower attachment portion and cutting off the upper attachment portion after installation of Thome, in order to avoid contact and possibly damaging the top end of the lower attachment portion that will have a direct engagement with the friction fit of the connector mounting cavity of the abutment. By using the upper attachment portion with bigger diameters allows  engagement with the tool (6) during its installation with the implant and later cutting it off after installation without engaging with the lower attachment portion.  That on the other hand, without cutting off the upper attachment portion having bigger diameters, the tool (6) would have might have contact with the friction fit upper end surfaces of the upper and lower attachment portions, in this way increasing the possibilities of damaging said surface during installation and not providing the friction fit engagement with the abutment.
Regarding claim 24, Scherer/Thome discloses the claimed invention substantially as claimed, as set forth above for claim 23, and where Scherer discloses that the cone taper angle of the lower attachment portion is the same as the cone taper angle of the upper attachment portion (see Fig. 1 above).  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (DE 102015100117 A1) in view of Thome et al. (US 20150111175 A1) as applied to claims 23 and 24 above, and further in view of Conte et al. (US 20110306014 A1)
Regarding claim 25, Scherer/Thome discloses the claimed invention substantially as claimed, as set forth above for claim 24, and where Scherer discloses that the cone taper angle is 8 degree (see Fig. 1, [0054] – “The cone angle β is 8 ° in a preferred embodiment”).
However, Scherer does not disclose that the cone taper angle is between 1 degree and 6 degrees, preferably between 2 degrees and 4 degrees, preferably about 3 degrees.  
Conte et al. teaches that the angle of the frusto conical region (132) ranges about 1.5 degrees to about 15 degrees for a friction fit retention (see [0035] and [0050]).
Furthermore, it is taught that an anti-rotational surface can be tapered and be configured to fit within a similarly configured opening and/or by an interference–fit feature configured to engage with a corresponding retention features on the surface of an adjacent structure [0071].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the implant mounting portion of Scherer/Thome, with any of the angles between 1.5 to 6 degrees or from 2 to 4 degrees, or about 3 degrees of Conte, in order to prevent vertical, lateral and rotational movement between the connector and the implant. 
Regarding claim 26, Scherer/Thome discloses the claimed invention substantially as claimed, as set forth above for claim 23, and where Scherer discloses that the connector portion includes an index portion (26) (see annotated Fig. 1 above).
However, Scherer does not disclose that the abutment connector mounting cavity further includes an index cavity portion for receiving the index portion therein, the index 
[AltContent: arrow][AltContent: textbox (Index portion)][AltContent: ][AltContent: textbox (Index portion)][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: arrow][AltContent: textbox (Conical lower attachment portion)]
    PNG
    media_image11.png
    672
    412
    media_image11.png
    Greyscale

Thome et al. teaches that the upper and lower attachment portions include an index portion, and the abutment further includes an index portion to engage with the index portion of the lower attachment portion (see [0020] – “external vertical concave grooves (1C) for guidance in the positioning of the prosthetic pillar (4.2) and the anti-rotational fitting of the prosthesis”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the abutment connector mounting cavity of Scherer/Thome, with the index portion of Thome, in order to “guide the abutment over the lower attachment portion and provide the anti-rotational fitting of the prosthesis". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        /NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772